tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep uniform issue list kk kkk kkk kkk mxxkxkxkkkkk kkk kkk kkk xxxkxxkkxkkkxkk kkk xx mkkkxkxkkkxkkxkxkkkkk legend taxpayer a xxxxxxxxxxxxxxkx individual b xxxxxkxxxxkxxkxxxxx ira x ira y xxxxxxxkxkxxkxxxxx xxxkxkxxkxkxkxxkxxkx xxxxxxxxxxxkxxxxxx xxxxxkxxkxxkkxkxkxxkkx company f xxxkxxkxxkxkxxkxxkxkxkx company h xxxxxxxxxkxxxkxxxxx company j xxkxkxkxkxxxkxxkxkxkxkxx bank c xxxxxxxxxkxxxkxxkxx amount d xxxxxkxxxxkxxkxxxxkxk date date date date xxxxkxxxxkxkxxxxkxxkx xxxxxxxxkxkxxkxxkkkx xxxxkxxkxkxkxkxxkxkx xxxxxxxxxxxxxxxxx 20u9590054 xxxkxxkxkxkxxkxkxkkkxk dear xxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of company f to follow the instructions given by individual b of company h which led to amount d not being deposited into ira y within the day rollover period taxpayer a maintained ira x until date on date amount d was transferred by wire into taxpayer a’s checking account at bank c taxpayer a represents that on date within the 60-day rollover period he went to the office of individual b of company h and gave him a check in amount d to be deposited into ira y taxpayer a states that his previous rollover experience was with company j and it was customary to withdraw from his ira and redeposit the funds within the rollover period by dropping off a check with company j who would deposit the funds back into the ira on the same day on date taxpayer a took the check to individual b’s office days prior to the expiration of the rollover period on that same day individual b mailed to company f the check and a form signed by taxpayer a instructing company f to deposit amount d into ira y with company f however amount d was not deposited into ira y until date days after the 60-day rollover period had expired based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if xxxxxxxxkxkxkxkkxkk i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the failure of company f which failed to follow the rollover instructions of individual b of company h which resulted in amount d not being deposited into ira y until days after the 60-day rollover period 29v950054 xxkxxkxkkxkxkxkkxkkkxk therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d which was placed in ira y will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact xxxxxxxxxx id number xxxxxxxx se t ep ra t4 at xxxxxxxxxxxx sincerely yours cede puny donzell littlejohn manager employee_plans technical group he f enclosures deleted copy of letter_ruling notice of intention to disclose
